Citation Nr: 1524141	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  06-14 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a heart disability (manifested as coronary artery disease, myocardial infarction, and angioplasty), to include as due to herbicide exposure.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Harold H. Hoffman, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from April 1969 to November 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal following May 2004, December 2008, and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In March 2009, the Veteran testified before the undersigned Veterans Law Judge (VLJ) about his claim for service connection for a back disability during a Travel Board hearing.  

Also, the Veteran did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) associated with psychiatric illness.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Pursuant to the holding in Clemons, the Board will consider the Veteran's claim for PTSD as encompassing any diagnosed psychiatric disorder to include PTSD.  As such, the issue has been characterized on appeal as noted above.  

By way of history, the claim of entitlement to service connection for a back disability was previously denied by the Board in May 2009.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the Court granted the parties Joint Motion for Remand (JMR) and the case was returned to the Board for further development.  In June 2010, the Board remanded the Veteran's claim to the RO for additional development.  

While his claim for service connection for a back disability was in remand status, the Veteran perfected an appeal in May 2011 related to his petition to reopen his claim for service connection for PTSD.  In the May 2011 VA Form 9 (Appeal to Board of Veterans' Appeals), which pertained only to the issue of PTSD, the Veteran requested a Board hearing.  The Board notes that RO letters to the Veteran, most recently dated in November 2014 and February 2015, reflect the Veteran as being on a waiting list for a Travel Board hearing.  A review of the claims folders does not reflect that the Veteran has withdrawn his request for a Board hearing specifically with respect to his claim of service connection for a psychiatric disorder to include PTSD.  

In February 2012, the Board again denied the Veteran's claim of service connection for a back disability.  The Veteran appealed this decision to the Court.  In August 2012, the Court granted a JMR and remanded the Veteran's claim back to the Board.  

In January 2013, the Board remanded the claim for service connection for a back disability for the RO for additional development.  It also reopened and remanded the Veteran's claim for service connection for PTSD.  Thereafter following the development requested, the RO issued a supplemental statement of the case (SSOC) in February 2014 continuing the denial of the Veteran's claims for service connection for a back disability and for PTSD.  (Parenthetically, the SSOC discusses evidence of diagnoses of psychiatric disorders other than PTSD, although the RO discussion notes only the denial of PTSD.  

In May 2015, the Veteran's representative submitted additional argument with regard to the February 2014 SSOC and the denial of the Veteran's claims of service connection for a back disability and for PTSD.  

Finally, the Board notes that in the September 2013 rating decision noted above, the RO reopen and denied the Veteran's claim of service connection for a heart disability, to include as due to herbicide exposure.  Notwithstanding the RO's action, the Board must determine independently whether new and material evidence has been presented to reopen a claim as a jurisdictional matter, irrespective of any decision of the RO.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

Furthermore, in November 2014, the Veteran perfected an appeal of the RO's September 2013 rating decision via a VA Form 9.  The Board notes that the Veteran's VA Form 9 was untimely by two days per a letter postmark.  Notwithstanding this fact, the Board will waive any timeliness issue and accept the claim as being in appellate status.  (Parenthetically, notice to the Veteran of the adverse rating decision was dated September 18, 2013.  The RO issued a statement of the case (SOC) dated September 12, 2014.  The 60-day period allowed to file a VA Form 9 expired November 10, 2014 (a Monday).  The Veteran's VA Form 9 appears to have been received in an enveloped postmarked November 12, 2010 (as upload in VBMS).) 

Also, in the November 2014 VA Form 9, the Veteran checked the box indicating that he was not interested in a Board hearing.  The Board accepts that the Veteran has declined a Board hearing specifically with respect to his claim for service connection for a heart disability.  

The issues of service connection for a back disability and for a psychiatric disability (to include PTSD) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  By a May 2004 rating decision, the RO denied the Veteran's claim of service connection for a heart disability as being directly related to service or within the first post-service year.  The Veteran was notified of the decision that same month, May 2004, but did not appeal.  

2.  Evidence received since the May 2004 rating decision does relate to an unestablished fact necessary to substantiate the claim of service connection for a heart disability, and does raise a reasonable possibility of substantiating the claim.  

3.  The Veteran served in the United States Army and his military occupational specialty (MOS) is noted as "cook."

4.  The Veteran did not have duty or visitation in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  

5.  The Veteran's personnel records document service in Thailand with the 538th Engineering Battalion from October 1969 to June 1970, and with the 809th Engineering Battalion from June 1970 to November 1970.  

6.  The Veteran has not been identified as having worked as a security policeman, security patrol dog handler, or member of a security police squadron, to include while in Thailand.  

7.  The Veteran has alleged that he was exposed to herbicides from March 1970 to November 1970 as a result of leaving his base on multiple occasions to obtain food supplies.  

8.  The Veteran's "service activities" did not involve duty on or near the perimeter of any military base in Thailand.  

9.  A heart disability was not manifested in service or until years later and is not otherwise attributable to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  A May 2004 rating decision that denied service connection for a heart disability is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2014).

2.  New and material evidence has been received; hence, the requirements to reopen the claim of service connection for a heart disability, to include as due to herbicide exposure, are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).   

3.  A heart disability was not incurred in or aggravated during the Veteran's active service and may not be presumed to have been so incurred, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The Court held that in a new and material evidence claim, as in the present case, the proper notice needed to include not only that evidence and information needed to reopen a claim and the elements required for claim substantiation, but also the reason(s) for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Subsequently, in a precedential opinion, the VA Office of the General Counsel held in VAOPGCPREC 6-2014 that the Court's holding in Kent was no longer applicable due to subsequent decisions of the U.S. Court of Appeals for the Federal Circuit and because of revisions in 2012 to 38 U.S.C.A. § 5103(a) by Pub. Law No. 112-154, §504(a), 126 Stat. 1165, 1191 (2012).  As such, VAOPGCPREC 6-2014 determined that the proper notice only required claim-specific notice and not case-specific notice.  Thus, there was no requirement to provide notice of the reason(s) for the prior denial.  (Parenthetically, as will be discussed in the below decision, new and material evidence has been received and the Veteran's claim of service connection for a heart disability is reopened.  

Otherwise, pre-decisional letters dated in November 2011 and September 2013, complied with VA's duty to notify the Veteran of what he needed to substantiate his claim.  Specifically, the letters apprised the Veteran of what the evidence needed to show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  Additionally, the letter notified the Veteran of the criteria for assigning disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Also, in particular, the November 2011 letter requested information from the Veteran concerning his alleged herbicide exposure.  

Otherwise, VA has obtained the Veteran's service treatment records (STRs) as well as his service personnel records.  Also of record are identified VA and private treatment records.  The Veteran's personnel records document his service in Thailand.  The records do not reveal service in Vietnam and the Veteran has not alleged such service.  The Veteran's DD Form 214 reflects a military occupational specialty (MOS) of "cook" and the Veteran has reported in various statements that his duties in Thailand were related to his MOS.  

The Board notes that the RO has followed the proper procedures for development and consideration of a claim for disability based on exposure to herbicides during service in Thailand.  See VA ADJUDICATION PROCEDURE MANUAL M21-1MR, Part IV, subpart ii, chapter 2, section C, topic 10, block q.  As noted above, in the November 2011 letter, the RO requested information from the Veteran concerning his alleged herbicide exposure in Thailand.  In a statement received later that same month, November 2011, the Veteran reported that he had been exposed to herbicides (Agent Orange) in Thailand from March 1970 to November 1970 while serving with the 809th Engineering Battalion.  (Parenthetically, the Veteran's personnel records document service with the 538th Engineering Battalion until June 1970.)  Specifically, the Veteran alleged herbicide exposure based on his leaving the base "to get rations.  This took place numerous times."  Based on the Veteran's response, the RO's JSRRC (Joint Services Records Research Center) coordinator made a formal finding in December 2011 that the information provided by the Veteran, when considered with the other evidence in the claims folders, did not allow for submission to the JSRRC for the purpose of verification.  

Otherwise, the applicable law requires VA to deem an examination necessary to adjudicate a claim for service connection when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; the information or evidence indicates that the disability or symptoms may be associated with the claimant's active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Whether a current disability "may" be associated with service is a low threshold.  

Here, the Board does not find that the information or evidence of record, to include the Veteran's STRs, indicates that the Veteran's diagnosed heart disability (manifested as coronary artery disease, myocardial infarction, and angioplasty) may be associated with his military service, to include alleged herbicide exposure.  Therefore, the Board does not deem a VA examination warranted in this case.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  

II. Analysis

New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the evidence received could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to the Court's holding in Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist to provide a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117.  

By way of brief history, in May 2004, the Veteran's claim of service connection for a heart disability was denied, on a direct basis, based on its diagnosis a number years after service, the lack of any diagnosis for a heart disability in service, and no showing of a heart disability within the first post-service year.  The Veteran was notified of the decision but did not appeal; moreover, no additional evidence was received within one year following notification of the denial, and no additional service records were received at any point, warranting readjudication of the claim.  See 38 C.F.R. § 3.156(b), (c). 

In September 2010, the Veteran sought to reopen his claim for a heart disability.  The RO has considered the Veteran's claim to reopen as including service connection on for a heart disability on a presumptive basis due to herbicide exposure.  The Board notes that a new theory of entitlement is not a new claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (multiple theories of entitlement pertaining to the same benefit for the same disability constitute the same claim).  With respect to the current claim, the new alleged theory of entitlement based on herbicide exposure does not necessarily reopen the Veteran's previously denied claim of service connection for a heart disability.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005) (finality attaches once a claim for benefits is disallowed, not when a particular theory is rejected).  Thus, it is necessary to determine whether the newly raised theory that the Veteran's heart disability is related to alleged in-service herbicide exposure, in conjunction with the evidence of record, is sufficient to reopen the claim.  

With regard to the law and regulations governing claims based on herbicide exposure, certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include ischemic heart disease (which includes coronary artery disease).  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id; 38 C.F.R. § 3.313; see also Haas v. Peake, 525 F.3d. 1168, 1174 (Fed. Cir. 2008), cert. denied 129 S. Ct. 1002 (2009).  

With respect to service in Thailand, a May 2010 Compensation & Pension Service (C&P Service) bulletin reflects the finding by the C&P Service that there was significant use of herbicides on the fenced perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  The bulletin explained that when herbicide-related claims from veterans with Thailand service were received, RO personnel were required to evaluate a veteran's service treatment and personnel records to determine whether the veteran's "service activities" involved duty on or near the perimeter of the military base where the veteran was stationed.  The bulletin also noted that the C&P Service had determined that special consideration of herbicide exposure on facts found or on a direct basis was to be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases, which allowed for presumptive service connection of the diseases associated with herbicide exposure.  In addition, the bulletin noted that if a U.S. Air Force veteran served on one of the enumerated U.S. Air Force bases in Thailand, as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter (as shown by that individual's MOS, performance evaluations, or other credible evidence), then herbicide exposure would be acknowledged on a facts found or direct basis.  

VA website information is consistent with the May 2010 C&P Service Bulletin.  The website notes, in particular:

The following Veterans may have been exposed to herbicides: 

U.S. Air Force Veterans who served on Royal Thai Air Force (RTAF) bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975. 

U.S. Army Veterans who provided perimeter security on RTAF bases in Thailand anytime between February 28, 1961 and May 7, 1975.  

U.S. Army Veterans who were stationed on some small Army installations in Thailand anytime between February 28, 1961 and May 7, 1975.  However, the Army Veteran must have been a member of a military police (MP) unit or was assigned an MP military occupational specialty whose duty placed him/her at or near the base perimeter. 

See www.publichealth.va.gov/exposures/agentorange/locations/thailand.asp 

Otherwise, the Department of Defense has identified limited testing of tactical herbicides (Agent Orange) in Thailand from 1964 to 1965.  These dates precede the Veteran's entry onto active service in April 1969.  

With respect to the evidence received since the final May 2004 rating decision, the Veteran submitted a November 2011 statement to the RO alleging that his duties as a cook required him drive off base on multiple occasions to acquire food supplies.  The Board construes the Veteran's statement as implying that trips to and from the base to acquire food supplies are "service activities" associated with duty on or near a base perimeter.  

In light of the low threshold for purposes of reopening, the Board finds the November 2011 statement relates to an unestablished fact necessary to substantiate the Veteran's claims of service connection for a heart disability, to include as due to herbicide exposure.  In other words, the statement describes the Veteran's alleged exposure to herbicides while serving in Thailand and provides support for the Veteran's claim.  As November 2011 statement was not of record at the time of the May 2004 rating decision, the Board finds that the statement is sufficiently material to reopen the Veteran's claim of service connection for a heart disability, to include as due to herbicide exposure.  Shade, 24 Vet. App. at 117.  

Turning to a merits analysis of the Veteran's claim, service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (2004).  

As noted previously, the Veteran served in the United States Army as a cook.  His personnel records document service in Thailand with the 538th Engineering Battalion from October 1969 to June 1970 and with the 809th Engineering Battalion from June 1970 to November 1970.  While serving with the 538th Engineering Battalion the Veteran appears to have been stationed at Camp Samae San in Sattahip, Thailand.  While with the 809th Engineering Battalion, the Veteran appears to have been stationed at Camp Ruam Chit Chai in northeast Thailand.  (Parenthetically, the Veteran's personnel records do not identify at which bases he served in Thailand, nor has the Veteran specifically identified the base locations.  The Board's review of Internet sources concerning the 538th and 809th Engineering Battalions supports the referenced base locations noted above.)

The evidence does not support that the Veteran had service in the Republic of Vietnam nor has he claimed such service.  Therefore, the Veteran is not presumed exposed to an herbicide agent due to service in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309.  Therefore, entitlement to service connection for a heart disability is not established based on presumed exposure to herbicides resulting from service in Vietnam.  

Otherwise, with regard to his service in Thailand, as noted previously, the M21-1MR (Part IV, subpart ii, chapter 2, section C, topic 10, block q), notes that if a Veteran served in Thailand, exposure to herbicides is conceded, if the Veteran's "service activities" involved duty on or near the perimeter of the military base where he was stationed.  It is accepted that work as a security policeman, security patrol dog handler, or member of a security police squadron would be sufficient for purposes of demonstrating "service activities" on or near the perimeter of the military base.  Otherwise, there needs to be credible supporting evidence of service activities involving duty on or near a base perimeter.  

While with both the 538th Engineering Battalion and the 809th Engineering Battalion the Veteran served as a cook, was not a member of a military police unit, nor did he possess a military police occupational specialty.  Additionally, he has not reported that he was involved with perimeter security duty.  

Otherwise, with regard to credible supporting evidence of "service activities" involving duty on or near a base perimeter, the Veteran alleged in his November 2011 statement that he was exposed to herbicides from March 1970 to November 1970 and that such exposure was due to his leaving the base to obtain food supplies and then returning to the base with the supplies.  The Veteran alleges these trips occurred on multiple occasions during the March 1970 to November 1970 time period.  

In this case, the Board does not find that the Veteran's reported history of travel to and from his base warrants conceding exposure to herbicides.  Here, the M21-1MR provision is clear-the Veteran's "service activities" must place him on or near a base perimeter.  Notwithstanding the Veteran's reported history of travel to and from the base and his belief that such action constitutes "service activities" on or near a base perimeter, the Board concludes that such action does not equate to "service activities" on or near a base perimeter.  In the present case, the Veteran's "service activities" in Thailand are most consistent with his preparing meals and serving food as a cook.  Personnel leaving and returning to a base are common, daily occurrences.  The VA specifically limited the presumption of herbicide exposure to working on or near a base perimeter, not necessarily traveling through a base perimeter.  

The Board is mindful of argument presented in the November 2014 VA Form 9 by the Veteran's attorney.  In particular, the following was reported:

Vet was exposed to [A]gent [O]range in Thailand.  Agent Orange was sprayed all over Thailand.  [The Department of Defense] has misrepresented use of Agent Orange in Thailand and only admitted its use when information was declassified and barrels were found in Thailand within the decade.  [The Department of Defense] is not a credible source with regard to Agent Orange use.  

The allegations noted in the VA Form 9 from the Veteran's attorney are without additional supportive evidence and can best be described as conjecture.  The Board has no reason to question the Department of Defense's credibility when it comes to reporting information concerning Agent Orange use in Thailand.  

In short, there is a lack of evidence to warrant service connection for a heart disability, manifested by coronary artery disease, on a presumptive basis due to presumed exposure to herbicides in Vietnam or Thailand.  

Notwithstanding the above, and the lack of evidence to warrant service connection for a heart disability as due to herbicide exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  

Here, the Veteran's service medical records do not reflect evidence of any symptoms of a heart disability or a diagnosis of such.  In addition, there is a lack of medical evidence linking the Veteran's heart disability to his period of active service.  

Also where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arteriosclerosis (i.e. coronary artery disease) becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, post-service treatment records document that the Veteran was first diagnosed with coronary artery disease many years after his separation from active service.  As such, the Board does not find that arteriosclerosis (coronary artery disease) did manifest within the first post-service year.  

The Board has considered the Veteran's statements and assertions of record.  The Veteran is competent to provide testimony concerning factual matters about which he has firsthand knowledge.  In this regard, sometimes the layperson will be competent to identify the condition where the condition is simple.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran has not held himself out as a medical professional and as a layperson he is not medically competent to provide a diagnosis or opine as to the etiology of any disability.  Therefore, the Veteran's statements regarding the etiology of his heart disability do not constitute competent evidence.  

Accordingly, and based on this evidentiary posture, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a heart disability, to include as due to herbicide exposure.  Because the preponderance of the evidence is against the claim, the benefit of doubt provision is not helpful to the Veteran.  Therefore, service connection for a heart disability, to include as due to herbicide exposure, is not warranted.  


ORDER

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for a heart disability, to include as due to herbicide exposure, is granted.  

Service connection for a heart disability, to include as due to herbicide exposure, is denied.  


REMAND

With regard to the Veteran's claims on appeal for a back disability and for a psychiatric disability to include PTSD, the Board finds that addendum medical opinions are necessary prior to its consideration of the claims.  

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2014).  

With regard to a period of active duty, only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  See also Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition attaches only where there has been an induction examination in which the later complained of disability was not detected).  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry, with the burden falling on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  

The Veteran claims his current back disability is attributable to his period of active service.  His service entrance examination is negative for any diagnosed back disability.  In an October 2010 VA examination conducted by an orthopedist, the Veteran reported a history of a car accident prior to service during which he was ejected from the vehicle after it rolled over.  The VA examiner identified the Veteran as having, in particular, mild scoliosis of the upper lumbar spine, wedge compression of T-11, spondylosis at L4-5, as well as central and foraminal spinal stenosis.  The examiner opined that the Veteran's back disability was more likely the result of the pre-service car accident as compared to any alleged back injury in service.  In particular, the examiner commented:

The pre-military motor vehicle [accident] described was one of violent, high-energy trauma.  When a body is ejected from a car, the forces are so great that a very high percentage of people do not survive the event. . . . Points of maximal stress are seen now as the compression fracture at T11 and the spondylolisthesis at L4-5.  This is the radiographic picture of a higher energy injury [as compared to] Physical Training and the lifting of heavy pots in the kitchen [during service].  

The Board obtained an additional VA medical opinion in February 2014.  A different VA examiner opined that there was clear and unmistakable evidence demonstrating that a back injury or disease existed prior to the Veteran's acceptance and enrollment into service.  The examiner commented:

The medical record documents a 40 [percent] compression fracture of T11.  The compression fracture of T11 documents significant trauma to the back, such as would be associated with a motor vehicle accident (mere physical training or ordinary duties as described by the veteran would not be capable of causing such a condition). . . . Based solely upon the records made available for review, the T11 compression fracture likely was acquired prior to service.  

The Board notes that clear and unmistakable evidence is a high burden of proof.  The evidence must be undebatable.  The examiner cites the compression fracture of T11 as documenting significant trauma to the back and evidence of a pre-existing back disability.  However, as noted above, the examiner subsequently notes that the T11 compression fracture "likely was acquired prior to service."  The term "likely" is best described as meaning a greater than 50 percent probability.  Therefore, in referencing the Veteran's T11 compression fracture, the examiner appears to have identified that there was both clear and unmistakable evidence that the fracture pre-existed the Veteran's service and that the T11 compression fracture likely was acquired prior to service.  

In light of this discrepancy in the February 2014 VA examiner's opinion, an addendum opinion is necessary prior to the Board's consideration of the Veteran's claim.  

Likewise, with respect to the claim for service connection for a psychiatric disability, to include PTSD, a VA examiner in February 2014 noted that the Veteran did not meet the criteria for a diagnosis of PTSD.  Otherwise, the examiner commented that the Veteran suffered from a generalized anxiety disorder and a depressive episode with insufficient symptoms.  The examiner opined, in particular, the following:

It is at least as likely as not that these diagnoses manifested prior to and during his military service, as evidenced by endorsement of "depression or excessive worry" on both his pre-induction exam dated [May 17, 1968] and his separation exam dated [November 4, 1970].  I am unable to say beyond mere speculation whether the veteran's military service aggravated these diagnoses.  

As previously noted, a Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  Only such conditions as are recorded in "examination reports" are to be considered as noted.  In the present case, the examiner's reference to May 17, 1968 and November 4, 1970 pre-induction and separation examinations, respectively, were in actuality reference to the Veteran's May 17, 1968 Report of Medical History and his November 4, 1970 Report of Medical History.  In both, the Veteran identified "having had or currently having" depression and excessive worry.  Of note, in the November 4, 1970 Report of Medical History, the following was reported by the examiner: "depression-none [at] present."  Otherwise, a Report of Medical Examination (pre-induction) and a subsequent Report of Medical Examination (ETS) did not identify or diagnose him as having a depressive disorder or an anxiety disorder, or symptoms of such.  As no psychiatric disorder was identified during the pre-induction medical examination, the Veteran is presumed sound at the time of his entrance onto active duty.  

As previously discussed, to rebut the presumption of soundness requires a finding of clear and unmistakable evidence that a psychiatric disability was both pre-existing and not aggravated by service.  In the present case, the VA examiner used the term "as likely as not" as compared to "clear and unmistakable evidence" when opining on the pre-existence of the Veteran's psychiatric disabilities.  At the same time, the examiner commented that the disabilities manifested during service.  In light of the examiner's reliance on the May 1968 Report of Medical History and the November 1970 Report of Medical History, as well as the reference to a pre-existing psychiatric disability in her opinion, it would be helpful to the Board if the examiner provided an addendum medical opinion prior to the Board's consideration of the Veteran's claim.  

Finally, as noted above, the Veteran indicated that he wished a Board hearing with respect to his claim for service connection for a psychiatric disability, to include PTSD.  In the November 2014 VA Form 9 (related only to the Veteran's claim for a heart disability), the Veteran's attorney noted that the Veteran did not wish a Board hearing.  As the issue pertaining to service connection for a psychiatric disability, to include PTSD, is being remanded, it would be helpful to the Board if the RO clarified with the Veteran whether he still desired a Board hearing related to this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the Veteran whether he still desires a Board hearing for his claim of service connection for a psychiatric disability, to include PTSD, as requested in a May 2011 VA Form 9.  If a Board hearing is still desired with regard to this issue, take the necessary steps to schedule the Veteran for a Board hearing.  (Parenthetically, in a November 2014 VA Form 9, related solely to the Veteran's claim of service connection for a heart disability, the Veteran's attorney indicated that the Veteran did not wish a Board hearing.  Otherwise, RO letters to the Veteran, dated most recently in November 2014 and February 2015, reflect the Veteran as being on a waiting list for a Travel Board hearing.)

2.  Request that the Veteran identify any private or VA treatment he may have received for his back disability or his psychiatric disabilities.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received.  Also, review and associate with the claims folders those VA records available through the CAPRI records system dated since September 2014.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

3.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the claims folders should be referred back to the VA examiner who provided the February 2014 VA medical opinion concerning the etiology of the Veteran's back disability.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  

The examiner is asked to review his February 2014 VA (DBQ) examination report along with the other evidence of record.  In particular, the examiner commented in February 2014 that there was "clear and unmistakable evidence" demonstrating that a back injury or disease existed prior to the Veteran's acceptance and enrollment into service.  The Board notes that "clear and unmistakable evidence" is a high burden of proof.  The evidence must be undebatable that the Veteran had a pre-existing back disability.  Otherwise, the examiner provided the following explanation for his opinion:

The medical record documents a 40 [percent] compression fracture of T11.  The compression fracture of T11 documents significant trauma to the back, such as would be associated with a motor vehicle accident (mere physical training or ordinary duties as described by the veteran would not be capable of causing such a condition). . . . Based solely upon the records made available for review, the T11 compression fracture likely was acquired prior to service.  

Here, the examiner's subsequent report that the T11 compression fracture (the apparent evidentiary basis for a finding of pre-existing back disability) "likely" was acquired prior to service is inconsistent with his opinion that there is clear and unmistakable evidence of a pre-existing back disability.  

Therefore, it would be helpful to the Board if the VA examiner clarified his comment by again addressing the following:

(a)  Is there clear and unmistakable evidence demonstrating that a back injury or disease, to include a T11 compression fracture, existed before the Veteran's acceptance and enrollment into service?  Clear and unmistakable means undebatable.

(b)  If the examiner finds that there is clear and unmistakable evidence of a pre-existing back disability, he should opine as to whether or not there is clear and unmistakable evidence that the pre-existing back disability was permanently aggravated as a result of military service.  (Aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.)  

(c)  If the examiner determines that there is not clear and unmistakable evidence of a pre-existing back disability, he should opine whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran has a current back disability that had its onset during or is otherwise attributable to active service.  

A full explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report and a rationale provided for that conclusion.  

If the VA examiner who provided the February 2014 opinion concerning the etiology of the Veteran's back disability is not available to provide an addendum, make arrangements for the Veteran to be re-examined and the new examiner should be asked to review the claims folders, to include the report of October 2010 VA examination and the February 2014 VA medical opinion, and provide answers to the above noted questions.  

4.  Also, after allowing a reasonable amount of time to obtain any identified records, the claims folders should be referred back to the VA examiner who conducted the February 2014 VA PTSD examination.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  

The examiner is asked to review her February 2014 VA (DBQ) examination report along with the other evidence of record.  In particular, the examiner commented in February 2014 that the Veteran suffered from a generalized anxiety disorder and a depressive episode with insufficient symptoms.  The examiner opined the following:  

It is at least as likely as not that these diagnoses manifested prior to and during his military service, as evidenced by endorsement of "depression or excessive worry" on both his pre-induction exam dated [May 17, 1968] and his separation exam dated [November 4, 1970].  I am unable to say beyond mere speculation whether the veteran's military service aggravated these diagnoses.  

The Board notes that the Veteran is presumed sound upon entry onto active service absent a medical finding on examination of a disability or condition.  The examiner's reference to May 17, 1968 and November 4, 1970 pre-induction and separation exams, respectively, were in actuality a reference to the Veteran's November 4, 1970 Report of Medical History and his May 17, 1968 Report of Medical History.  These are not considered medical examinations for the purpose of identifying any pre-existing medical conditions.  With that said, the VA examiner has commented on the existence of psychiatric disorders prior to and during service.  

Therefore, it would be helpful to the Board if the VA examiner provided an addendum opinion addressing the following questions:

(a)  Is there clear and unmistakable evidence demonstrating that a psychiatric disorder existed before the Veteran's acceptance and enrollment into service?  Clear and unmistakable is undebatable.  

(b)  If the examiner finds that there is clear and unmistakable evidence of a pre-existing psychiatric disorder, she should opine as to whether or not there is clear and unmistakable evidence that the pre-existing psychiatric disorder was permanently aggravated as a result of military service.  (Aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond it natural progression.)  

(c)  If the examiner determines that there is not clear and unmistakable evidence of a pre-existing psychiatric disorder, she should opine whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran has a current psychiatric disorder that had its onset during or is otherwise attributable to active service.  

A full explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report and a rationale provided for that conclusion.  

If the VA examiner who conducted the February 2014 VA PTSD examination is not available to provide an addendum opinion, make arrangements for the Veteran to be re-examined and the new examiner should be asked to review the claims folders and provide answers to the above noted questions.  

5.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues of service connection for a back disability and for a psychiatric disorder, to include PTSD, on appeal.  If any benefit sought is denied, the Veteran and his attorney must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


